Order filed, October 23, 2017.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                        ____________

                                   NO. 01-17-00693-CV

                      BODY SHOP AUTO STORAGE, Appellant

                                              V.

                   SANTANDER CONSUMER USA INC., Appellee


                      On Appeal from the Co Civil Ct at Law No 4
                                 Harris County, Texas
                             Trial Court Case 1088433


                                          ORDER
       The reporter’s record in this case was due October 20, 2017 . See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order the official (or substitute) court reporter, to file the record in this appeal,
if any, within 30 days of the date of this order.


                                        PER CURIAM